               Case 3:19-cr-05372-BHS Document 54 Filed 08/18/20 Page 1 of 2




 1                                                              The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
 9
10 UNITED STATES OF AMERICA,                         CASE NO. CR19-05372 BHS
11                                   Plaintiff,      ORDER
12                           v.
13 KENNETH FRANCIS SIMMONS,
14                                   Defendant.
15
            THIS COURT having considered the Joint Status Report and Stipulation of the United
16
     States and Defendant Kenneth Francis Simmons for a continuance of the trial date, and based
17
     on the facts set forth therein, General Orders 01-20 and 08-20 of the United States District
18
     Court for the Western District of Washington addressing measures to reduce the spread and
19
     health risks from COVID-19, which is incorporated herein by reference, and the availability
20
21 of counsel for the government and the defendant, the Court hereby FINDS that trial in this
22 case cannot currently proceed. For the reasons detailed in the parties’ Stipulation, the ends of
23 justice served by granting a continuance outweigh the best interests of the public and the
24 Defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), (iv).
25          IT IS THEREFORE ORDERED that the parties’ request to continue the trial date and
26 other dates is GRANTED.
27
28

      Order Continuing Trial
      United States v. Simmons; CR19-05372 BHS - 1
               Case 3:19-cr-05372-BHS Document 54 Filed 08/18/20 Page 2 of 2




 1
            Trial in this matter is SCHEDULED for November 17, 2020, at the request and
 2
     agreement of the parties. Pretrial Conference is set for November 9, 2020 at 11:00 a.m.;
 3
     pretrial motions are due by October 8, 2020.
 4
            IT IS FURTHER ORDERED that the time between the date of the filing of the
 5
     parties’ Stipulation and the new trial date, is excluded in computing the time within which
 6
     trial must commence because the ends of justice served by granting this continuance
 7
 8 outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §
 9 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible and
10 result in a miscarriage of justice, and would deny counsel for the defendant and government
11 counsel the reasonable time necessary for effective preparation, taking into account the
12 exercise of due diligence. Id. § 3161(h)(7)(B)(i), (iv).
13          Dated this 18th day of August, 2020.




                                                     A
14
15
16
17                                                   BENJAMIN H. SETTLE
                                                     United States District Judge
18
19
20
21
22
23
24
25
26
27
28

      Order Continuing Trial
      United States v. Simmons; CR19-05372 BHS - 2
